Opinion of the Court by
Chief Justice Hurt
Dismissing.
The Court of Appeals will not take jurisdiction of a petition for a writ of prohibition directed against a justice of the peace upon a claim, that in a prosecution for a misdemeanor, the justice is exercising authority beyond the jurisdiction of his court, or erroneously deciding the questions raised in the prosecution. The circuit court is open to any one, who thinks he is entitled to relief in such a state of case, and a complaint of such character should be made to the circuit court. Ample authority for such application may be found in chapter XII, of Civil Code. This court will not entertain jurisdiction in such an original action, unless there is no other adequate remedy. The petition is, therefore, dismissed.